COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Fuel 2 Go, LLC and D & R USA Enterprise, Inc. v. Mesa Fortune,
                          Inc., d/b/a Mesa Food Mart & SCF RC Funding IV, LLC

Appellate case number:    01-21-00546-CV

Trial court case number: 2021-51843

Trial court:              270th District Court of Harris County

       This is an accelerated appeal from an order signed on October 1, 2021 denying appellants’
request for a temporary injunction. The clerk’s record in this case was filed on October 27, 2021
and the reporter’s record was filed on October 29, 2021. Appellants’ brief was due on November
22, 2021. Both appellants filed motions for extension of time to file appellants’ brief and this
Court granted these motions until December 22, 2021. Appellant Fuel 2 Go, LLC filed its brief
on December 22, 2021.
        On December 20, 2021, counsel for appellant D & R USA Enterprise, Inc. filed a motion
to withdraw. The Court granted this motion by order on December 30, 2021, noting that this
withdrawal would leave D & R without counsel and that a corporation may not appeal in an
appellate court without counsel. On February 23, 2022, counsel Azhar M. Chaudhary, who had
already appeared as counsel for Fuel 2 Go, filed a motion for extension of time to file a brief on
behalf of D & R. The Court issued an order on June 2, 2022, seeking clarification and requesting
a notice of appearance from counsel for D & R and a docketing statement to assist the Court in
determining the parties involved in the appeal.
       On June 9, 2022, Azhar M. Chaudhary filed a notice of appearance on behalf of D & R and
a docketing statement.
        We grant the motion for extension filed by D & R and appellant D & R’s brief is due
within 20 days of the date of this order. No further extensions will be granted absent a showing
of extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: __June 16, 2022_____